DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.
 
Response to Amendment and Arguments
The amendment filed 12 March 2021 has been entered. 
Due to Applicant’s amendment to claim 14, the advisement that claim 14 will be objected to under 37 CFR 1.75  should claim 4 be found allowable, previously set forth in the Final Office Action mailed 17 December 2020, is withdrawn.
Applicant’s arguments filed 12 March 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10- 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komarov (US 2013/0268533), Arrouye et al. (US 7,630,971), and Mallah et al. (US 2016/0125087).

Regarding claim 1, Komarov, in the analogous field of querying graphs, teaches a computer-implemented method for facilitating a graph search engine, the method comprising: 
receiving, by a server from a client computing device, a search request which includes a user-inputted graph (receiving a graph search query specifying user-selected graph search elements, ¶ [0004]);
 performing a search based on a structure of the user-inputted graph for a plurality of relevant graphs (Metadata is generated representing graph search elements and relationships of the graph search elements. This metadata is used to perform the search, ¶ [0004]; the search system identifies content items that are relevant to the search query. Such content items may be graphical objects, ¶ [0022]); 
ordering the plurality of relevant graphs from a most relevant ranking to a least relevant ranking (the search system can rank results as relevant to the search query, ¶ [0009]; the search results 111 are ordered according to these relevance scores, ¶ [0032]);
 returning, to the client computing device, the ordered plurality of relevant graphs (search system 110 returns the search results 111 to the client device 106 for presentation according to the order determined by use of the relevance scores, ¶ [0032]) 
and 11displaying (display device for displaying information to a user, ¶ [0109]),12 on a user interface (display device for displaying information to a user, ¶ [0109]) of the client computing device [] (client device 106, FIG. 1), 
thereby enhancing the search for relevant graphs by allowing the graph search engine to take as an input the user-inputted graph and return as an output the relevant graphs (Examiner's Note: The following limitation recited in claim 1 and 11: "thereby enhancing the search for relevant graphs…" is not given weight because it simply expresses the intended result of a process step positively recited. See MPEP §2111.04(i)).

However, Komarov does not teach displaying the ordered plurality of relevant graphs in a plurality of rows, wherein each 13relevant graph is indicated in a respective row which includes at least: a name of the respective relevant graph; and a type of the respective relevant graph; 15
Arrouye et al., in the analogous field of search engines, teaches displaying the ordered plurality of relevant graphs in a plurality of rows, wherein each 13relevant graph is indicated in a respective row which includes at least: a name of the respective relevant graph; and a type of the respective relevant graph 15(see Figures 8A and 8B which show two examples of formats for displaying search results according to one exemplary embodiment of the invention, where the results are disposed in rows. Also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Komarov with that of Arrouye et al. and to apply the known technique of displaying search results in rows with their respective names and types to the known graph search engine in order to better inform the user of potentially relevant results to their query.

However, the combination of Komarov and Arrouye et al. does not teach displaying a rank 14number for a respective relevant graph.
Mallah et al., in the analogous field of search engines, teaches displaying a rank 14number for a respective relevant graph (Fig. 2B illustrates an embodiment of a screen shot of a topic tool page. In various embodiments, the screen shot may represent a keyword user interface (UI) 210 to be presented to a user at the client device 102, ¶ [0102] and FIG. 2B; The topic table 213 may include one or more column headers or subjects 213a-213n, each column header indicating a subject characteristic, attribute, or statistic associated with the topic results, for example, but not limited to, the name of the topic(s), a relevance score of the topic to the one or more entered keywords, ¶ [0103] and FIG. 2B; Also, see FIG. 2B which shows the results disposed in rows, with a rank number (relevancy score) displayed in each respective row).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Komarov and Arrouye et al. with that of Mallah et al. and to apply the known technique of displaying search results in rows with their respective rank numbers to the known graph search engine in order to better inform the user of potentially relevant results to their query.

Regarding claim 2, Komarov further teaches wherein performing the search is further based on one or more of: structural properties of the user-inputted graph (Metadata is generated representing graph search elements and relationships of the graph search elements. This metadata is used to perform the search, ¶ [0004]); metadata associated with the user-inputted graph, wherein the metadata includes one or more of: unstructured metadata, which includes one or more of a description of data associated with the user-inputted graph, a type of the user-inputted graph, a type of a node or an edge in the user-inputted graph, and any text- based metadata; and semi-structured metadata; and user-defined constraints.

Regarding claim 3, Komarov further teaches wherein performing the search is further based on one or more of: multiple levels of granularity, including one or more of: a macro or a global property of the user-inputted graph; and a micro or a local property of the user-inputted graph; and previously cached graphs which are obtained based on pre-computed properties (resources 105 are optionally cached, ¶ [0027]; An example construction of a graph search query is described where each graph node can be assigned a value or an attribute, ¶ [0043]) – [0044])

Regarding claims 4, Komarov further teaches wherein ordering the plurality of relevant graphs is based on a ranking function (a method is described where relevancy scores are computed and then used to order the search results accordingly, ¶ [0031] – [0032]).

Regarding claim 6, Komarov further teaches further comprising: enhancing the performing of the search or the ordering of the plurality of relevant graphs based on one or more of: a representation learning technique; a normalization technique; a non-linear scaling technique; a weighting scheme (the graph nodes, graph edges or both can be weighted to indicate the importance of the graph search element to the user, ¶ [0047]).

Regarding claim 10, Komarov further teaches wherein performing the search is further based on properties associated with the user-inputted graph, including one or more of...and any property associated with a graph (An example construction of a graph search query is described where each graph node can be assigned a value or an attribute, ¶ [0043]) – [0044]).

Claims 11-14, 16, and 20 amount to a computer system comprising a storage device storing instructions that, when executed by one or more processors, performs the method of claims 1-4, 6, and 10 respectively. Accordingly, Claims 11-14, 16, and 20 are rejected for substantially the same reasons as presented above for claims 1-4, 6, and 10 and based on the references’ disclosure of the necessary supporting hardware and software (processor and computer program, see Komarov ¶ [0107]; storage device, see Komarov ¶ [0104]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Komarov (US 2013/0268533), Arrouye et al. (US 7,630,971), and Mallah et al. (US 2016/0125087), further in view of Balmin et al. (US 2009/0240682).

Regarding claim 5, the combination of Komarov, Arrouye et al. and Mallah et al. teaches the method of claim 1, as described prior. 
However, the combination does not teach defining a simple language based on mathematical notations and symbols for properties and values of a graph, wherein the search request indicates specific filters using the simple language prior to ordering the plurality of relevant graphs, filtering the plurality of relevant graphs based on the specific filters indicated in the search request.
Balmin et al., in the analogous field of querying graphs, teaches defining a simple language based on mathematical notations and symbols for properties and values of a graph, wherein the search request indicates specific filters using the simple language prior to ordering the plurality of relevant graphs, filtering the plurality of relevant graphs based on the specific filters indicated in the search request (a query language is defined that includes mathematical notation and is used for filtering results, ¶ [0033] – [0034]; the system filters results then ranks the results, ¶ [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Komarov, Arrouye et al. and Mallah et al. with that of Balmin et al. and to define a query language based on mathematical notations for filtering the results. Doing so enables flexible querying of graph datasets (Balmin et al., ¶ [0008]).


Claim 15 amounts to a computer system comprising a storage device storing instructions that, when executed by one or more processors, performs the method of claim 5.  Accordingly, claim 15 is rejected for substantially the same reasons as presented above for claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (processor and computer program, see Komarov ¶ [0107]; storage device, see Komarov ¶ [0104]). 

Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Komarov (US 2013/0268533), Arrouye et al. (US 7,630,971), and Mallah et al. (US 2016/0125087), further in view of Kulkarni (US 2019/0340256).

claim 7, the combination of Komarov, Arrouye et al. and Mallah et al. teaches the method of claim 1, as described prior.
However, the combination does not teach applying an online learning technique by including implicit or explicit relevancy feedback for the user-inputted graph as training examples; and updating a model associated with the user-inputted graph based on the relevancy feedback to improve the ordering of the plurality of relevant graphs over time.
Kulkarni, in the analogous field of querying and ranking search results, teaches applying an online learning technique by including implicit or explicit relevancy feedback for the user-inputted graph as training examples (implicit and explicit user feedback is provided as training datasets to determine relevancy of search results for the model, ¶ [0061] , ¶[0064]– [0065]); and 
updating a model associated with the user-inputted graph based on the relevancy feedback to improve the ordering of the plurality of relevant graphs over time (implicit and explicit user feedback is provided as training datasets to determine relevancy of search results for the model, thereby improving object ranking ¶ [0061] , ¶[0064]– [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Komarov, Arrouye et al. and Mallah et al. with that of Kulkarni and to train the model by use of user feedback. By doing so, the ranking of records displayed to a user can be improved, thus better informing the user of potentially relevant search results (Kulkarni, ¶ [00024] and [0065]). 
	
Regarding claim 9, Kulkarni further teaches in response to accessing, in an in-memory, a feature of a relevant graph or a result which includes an ordered plurality of relevant graphs cache (candidate objects are stored in cache 360, ¶ [0056]) : updating a weight associated with the feature or result (candidate objects are provided to the feature extraction module which updates a weight, based  to prevent the feature or result from being deleted from the in-memory cache (Object cache 360 may store recently used objects and/or frequently used objects, ¶ [0100]; feature weights may be based on a time of last access and a number of activities associated with a candidate object, ¶ [0058]).

Claims 17 and 19 amount to a computer system comprising a storage device storing instructions that, when executed by one or more processors, performs the method of claims 7 and 9 respectively. Accordingly, Claims 17 and 19 are rejected for substantially the same reasons as presented above for claims 7 and 9 and based on the references’ disclosure of the necessary supporting hardware and software (processor and computer program, see Komarov ¶ [0107]; storage device, see Komarov ¶ [0104]). 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komarov (US 2013/0268533), Arrouye et al. (US 7,630,971), and Mallah et al. (US 2016/0125087), further in view of Sankar et al. ( US 2014/0214814), and Atkinson et al. (“Min-Max Heaps and Generalized Priority Queues”, Pub. 1986).

Regarding claim 8, the combination of Komarov, Arrouye et al. and Mallah et al. teaches the method of claim 1, as described prior. Komarov further teaches storing a predetermined number of the ordered plurality of relevant graphs (copies of the resources 105 are stored in search index 112, see A ¶ [0027]).
However, the combination does not teach storing a predetermined number of the ordered plurality of relevant graphs based on a [] heap.
 based on a [] heap (Diversity groups are groups of ranked search results. These diversity groups may have a heap structure, ¶ [0044] – [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Komarov, Arrouye et al. and Mallah et al. with that of Sankar et al. and to store the number of relevant graphs based on a heap. By doing so, search results may be quickly placed into a set of search results sent to a user, (Sankar et al. ¶ [0007]).

However, the combination of Komarov, Arrouye et al., Mallah et al. and Sankar et al. does not teach a min-max heap, and determining whether a specific graph is in the stored predetermined number of the ordered plurality of relevant graphs in an 0(1) or a constant time; and inserting or deleting a graph from the stored predetermined number of the ordered plurality of relevant graphs in a time which is based on a logarithm of the predetermined number.
Atkinson et al., in the analogous field of information retrieval, teaches a min-max heap and its specific properties: determining whether a specific graph is in the stored predetermined number of the ordered plurality of relevant graphs in an 0(1) or a constant time (Retrieval can be done in constant time, page 996); and inserting or deleting a graph from the stored predetermined number of the ordered plurality of relevant graphs in a time which is based on a logarithm of the predetermined number (insertion and deletion can be done in logarithmic time, page 996; Table I. depicts worst-case complexities for each operation, in which the complexity for insertion and deletion are based on logarithms of n elements, n being the size of the min-max heap, page 999).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Komarov, Arrouye et al., Mallah et al., and 

Claims 18 amounts to a computer system comprising a storage device storing instructions that, when executed by one or more processors, performs the method of claim 8. Accordingly, Claim 18 is rejected for substantially the same reasons as presented above for claim 8 and based on the references’ disclosure of the necessary supporting hardware and software (processor and computer program, see Komarov ¶ [0107]; storage device, see Komarov ¶ [0104]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        04/23/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156